Exhibit 10.306

 

THE PRIVATEBANK AND TRUST COMPANY

120 South LaSalle Street

Chicago, Illinois 60603

 

December 16, 2015

 

CONFIDENTIAL

 

CB Owner, LLC

c/o Catalyst Development Partners

880 Glenwood Avenue, Suite H

Atlanta, Georgia 30316

Attn: Mr. Rob Meyer

 

Re:Fee Letter

 

Ladies and Gentlemen:

 

Reference is made to that certain Construction Loan and Security Agreement,
dated as of the date hereof (the “Loan Agreement”), by and between CB OWNER,
LLC, a Delaware limited liability company (“Borrower”), and The PrivateBank and
Trust Company (“Lender”). Terms defined in the Loan Agreement have the same
meanings when used herein. This Fee Letter sets forth our agreement relating to
the loan fee to be paid to Lender for making the Loan.

 

In addition to any other fees, expenses or other amounts payable by Borrower
under the terms of the Loan Agreement including, without limitation, the annual
loan administration fee in the amount of $3,000.00, you agree to pay to Lender a
loan fee in the amount of $261,190.55, which is equal to 0.685% of the Loan
Amount. This fee shall be payable on the date hereof, shall be deemed fully
earned when required to be paid, and shall be nonrefundable when paid.

 

This Fee Letter may be executed in counterparts. Delivery of an executed
counterpart of this Fee Letter by facsimile or other electronic transmission
shall constitute valid delivery. This Fee Letter shall be governed by the laws
of the State of Georgia applicable to contracts made and to be performed
entirely within such State, without regard to conflict of laws principles.

 

You agree not to disclose any or all of the terms of this Fee Letter to any
person other than your employees, attorneys or accountants, in each case, to
whom it is necessary to disclose the information (and who, in each case, shall
be made aware of this agreement not to disclose) or as may be required by law or
any court or regulatory agency having jurisdiction over you.

 

 
 

 

Please indicate your agreement and acceptance to the foregoing by signing below
and returning this Fee Letter to us.

 

    Sincerely,           THE PRIVATE BANK AND TRUST COMPANY             By: /s/
Brad Barton       Brad Barton       Managing Director

 

AGREED AND ACCEPTED:           CB OWNER, LLC, a Delaware limited liability
company             By: /s/ Robert Myer     Name: Robert Myer     Title:
President       (SEAL)    

 

 2 

 

 

